Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered November 8, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her to a prison term of to 9 years, unanimously affirmed.
Defendant was arrested after an undercover police officer, who had an unobstructed view of defendant’s face and distinctive clothing, observed defendant selling drugs. The undercover officer then confirmed that defendant was the seller. Such identification evidence from a trained undercover police officer was sufficient to prove defendant’s guilt (see, People v Rivera, 176 AD2d 216, 217, lv denied 79 NY2d 863). Accordingly, defendant’s guilt was proven beyond a reasonable doubt. Notwithstanding defendant’s argument to the contrary, the fact that no drugs or prerecorded buy money were recovered from defendant does not detract from the sufficiency of the evidence of her guilt (see, People v Billups, 171 AD2d 513, 514, lv denied 78 NY2d 920; People v Jenkins, 164 AD2d 770, lv denied 76 NY2d 894). Concur — Milonas, J. P., Ellerin, Ross and Asch, JJ.